DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 filed on April 22, 2021 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 01, 2021 and February 23, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of the Applicant’s IDS form 1449 is attached to the instant Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In claim 2, the phrases "wherein the first cell and the third cell are the same cell" is vague and indefinite because it is not known the metes and bounds of the claimed invention. If the fist and the third cell are the same cell, it is not clear how to distinguish the first and the third cell and there would be only one cell. 
Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 reci.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2013/0315113 A1, hereinafter "Seo") in view of Takeda et al. (US 2022/0053540 A1, hereinafter "Takeda").
Regarding claim 1, Seo discloses method for receiving downlink control  information (DCI), comprising:
determining a first set of candidate number of a first set of aggregation level (AL) for receiving a first DCI (Seo, [0073] In a CCE aggregation level Lϵ {1,2,3,4}, a search space S(L), is defined as a set of PDCCH candidates. A CCE corresponding to a PDCCH candidate m of the search space S(L)k ); and
receiving the first DCI according to the first set of candidate number and the first set of AL on a first cell (Seo, [0146] A DCI format transmitted through the joint coded PDCCH (i.e. first DCI) may use a fixed format which schedules a specific number (indicated by N) of serving cells (or CCs) or a specific number of subframes),
wherein the first DCI is configured for scheduling physical downlink shared channels (PDSCHs) on a plurality of cells, the plurality of cells comprises a second cell and a third cell (Seo, [0177] a 1st serving cell to a 3rd serving cell are assigned to a UE. The UE receives a joint coded PDCCH and a separate coded PDCCH in a subframe #N of the 1 serving cell), and the first set of candidate number and the first set of AL are corresponding to a search space with a first identity (Seo, [0073] ).
Seo discloses the aggregation level for receiving a first DCI and first DCI according to the first set of candidate number but does not explicitly disclose receiving the first DCI according to the first set of AL on the first cell. 
Takeda from the same field of endeavor discloses receiving the first DCI according to the first set of candidate number and the first set of AL on a first cell (Takeda, [0031] ms, nCI is 0, ...Mp,s, nCI(L) -1 . Mp,s, nCI(L) -1   represents the number of PDCCH candidates configured for the UE to monitor regarding the aggregation level L of a serving cell  corresponding to nCI and the search space set s). 
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified carrier aggregation scheduling disclosed by Seo and cross carrier scheduling disclosed by Takeda with a motivation to make this modification in order to increase high speed data rates and provide lower latency (Takeda, [0002]).	
Regarding claim 2, Seo discloses wherein the first cell and the third cell are the same cell (Seo, [0177] a 1st serving cell to a 3rd serving cell are assigned to a UE. The UE receives a joint coded PDCCH and a separate coded PDCCH in a subframe #N of the 1 serving cell).
Regarding claim 3, Seo discloses wherein a minimum AL of the first set of AL for receiving the first DCI is larger than one (Seo, [0073] In a CCE aggregation level Lϵ {1,2,3,4}, a search space S(L), is defined as a set of PDCCH candidates).
Regarding claim 4, Seo does not explicitly disclose wherein a maximum AL of the first set of AL for receiving the first DCI is larger than 16.
Takeda from the same field of endeavor discloses wherein a maximum AL of the first set of AL for receiving the first DCI is larger than 16 (Takeda, [0025] when the aggregation level is 1 , 2 , 4 , 8 , or 16 , each PDCCH candidate may be configured in the unit of 1 , 2 , 4 , 8 , or 16 consecutive resources ( for example, CCEs ) , respectively).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified carrier aggregation scheduling disclosed by Seo and cross carrier scheduling disclosed by Takeda with a motivation to make this modification in order to increase high speed data rates and provide lower latency (Takeda, [0002]).	
Regarding claim 5, Seo discloses wherein the first set of candidate number of the first set of AL for receiving the first DCI is configured in a search space configuration of the second cell or a search space configuration of the third cell (Seo, [0168] it may be specified such that the joint coded PDCCH is transmitted only in a search space configured for a specific CC or a specific CC group. For example, the specific CC may be a primary CC or a CC for transmitting system information, or may be a CC having a lowest index among CCs scheduled by the joint coded PDCCH).
Regarding claim 6, Seo discloses wherein the first DCI is received according to a cell index of the second cell or a cell index of the third cell (Seo, [0168] it may be specified such that the joint coded PDCCH is transmitted only in a search space configured for a specific CC or a specific CC group. For example, the specific CC may be a primary CC or a CC for transmitting system information, or may be a CC having a lowest index among CCs scheduled by the joint coded PDCCH)  .
Regarding claim 7, Seo discloses wherein the first cell is a scheduling cell of the second cell and the third cell (Seo, Fig. 10 [0178] a 1st serving cell to a 3rd serving cell are assigned to a UE. The UE receives a joint coded PDCCH and a separate coded PDCCH in a subframe #N of the 1 serving cell).
Regarding claim 8, Seo discloses wherein the third cell is included in a cell group comprising at least one predetermined cell (Seo, Fig. 10 [0178] a 1st serving cell to a 3rd serving cell are assigned to a UE. The UE receives a joint coded PDCCH and a separate coded PDCCH in a subframe #N of the 1 serving cell).
Regarding claim 9, Seo discloses determining the third cell is one of the plurality of cells according to a cell index of the third cell in a field of the first DCI (Seo, [0147] the number of serving cells/subframes semi-persistently assigned by a BS through an RRC message or serving cells/subframes dynamically assigned through a PDCCH).
	
Regarding claim 10, Seo does not explicitly disclose determining a second set of candidate number of a second set of AL for receiving a second DCI; and receiving the second DCI according to the second set of candidate number and the second set of AL on the first cell, wherein the second DCI is configured for scheduling a PDSCH on the second cell, and the second set of candidate number and the second set of AL are corresponding to the search space with the first identity. 
Takeda from the same field of endeavor discloses determining a second set of candidate number of a second set of AL for receiving a second DCI (Takeda, [0049] a case in which the first DCI (DCI #1) transmitted in cell #A schedules the PDSCH of cell #A (self scheduling) and a case in which the second DCI (DCI #2) schedules the PDSCH of cell #B (cross carrier scheduling) ); and receiving the second DCI according to the second set of candidate number and the second set of AL on the first cell (Takeda, [0063] a case in which the first DCI (DCI #1) transmitted in cell #A or the active DL BWP of cell #A schedules the PDSCH of cell #A or the active DL BWP of cell #A (self scheduling) and a case in which the second DCI (DCI 2) schedules the PDSCH of cell #B or the active DL BWP of cell #B (cross carrier scheduling) ), wherein the second DCI is configured for scheduling a PDSCH on the second cell, and the second set of candidate number and the second set of AL are corresponding to the search space with the first identity (Takeda, [0071] The UE controls reception processing of the DCI for the second cell, based on the search space associated with cell #B or the active DL BWP of cell #B and the information related to the control resource set configuration transmitted from the base station ).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified carrier aggregation scheduling disclosed by Seo and cross carrier scheduling disclosed by Takeda with a motivation to make this modification in order to increase high speed data rates and provide lower latency (Takeda, [0002]).	
Regarding claim 11, Seo does not explicitly disclose wherein the second set of candidate number of the second set of AL is configured in a search space configuration of the second cell.
Takeda from the same field of endeavor disclose wherein the second set of candidate number of the second set of AL is configured in a search space configuration of the second cell (Takeda, [0071] the UE attempts to receive the DCI for the second cell by performing as many times of monitoring as the number of PDCCH candidates corresponding to the search space regarding the search space that is mapped within the range of the control resource set configured for cell #B or the active DL BWP of cell #B in cell #A or the active DL BWP of cell A).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified carrier aggregation scheduling disclosed by Seo and cross carrier scheduling disclosed by Takeda with a motivation to make this modification in order to increase high speed data rates and provide lower latency (Takeda, [0002]).	
Regarding claim 12, Seo does not explicitly disclose wherein the second set of candidate number of the second set of AL is determined according to at least one of the first set of candidate number of the first set of AL, a fourth set of candidate number of a fourth set of AL and a value, wherein the value is number of cell of a cell group. 
Takeda from the same field of endeavor disclose wherein the second set of candidate number of the second set of AL is determined according to at least one of the first set of candidate number of the first set of AL, a fourth set of candidate number of a fourth set of AL and a value, wherein the value is number of cell of a cell group (Takeda, [0071] the UE attempts to receive the DCI for the second cell by performing as many times of monitoring as the number of PDCCH candidates corresponding to the search space regarding the search space that is mapped within the range of the control resource set configured for cell #B or the active DL BWP of cell #B in cell #A or the active DL BWP of cell A).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified carrier aggregation scheduling disclosed by Seo and cross carrier scheduling disclosed by Takeda with a motivation to make this modification in order to increase high speed data rates and provide lower latency (Takeda, [0002]).	
Regarding claim 13, Seo does not explicitly disclose wherein the fourth set of candidate number of the fourth set of AL is configured in a search space configuration of the second cell. 
Takeda from the same field of endeavor disclose wherein the fourth set of candidate number of the fourth set of AL is configured in a search space configuration of the second cell (Takeda, [0071] the UE attempts to receive the DCI for the second cell by performing as many times of monitoring as the number of PDCCH candidates corresponding to the search space regarding the search space that is mapped within the range of the control resource set configured for cell #B or the active DL BWP of cell #B in cell #A or the active DL BWP of cell A).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified carrier aggregation scheduling disclosed by Seo and cross carrier scheduling disclosed by Takeda with a motivation to make this modification in order to increase high speed data rates and provide lower latency (Takeda, [0002]).	
Regarding claim 14, Seo does not explicitly disclose determining a third set of candidate number of a third set of AL for receiving a third DCI; and receiving the third DCI according to the third set of candidate number and the third set of AL on the first cell, wherein the third DCI is configured for scheduling a PDSCH on the third cell, and the third set of candidate number and the third set of AL are corresponding to the search space with the first identity. 
Takeda from the same field of endeavor discloses determining a third set of candidate number of a third set of AL for receiving a third DCI (Takeda, [0049] a case in which the first DCI (DCI #1) transmitted in cell #A schedules the PDSCH of cell #A (self scheduling) and a case in which the second DCI (DCI #2) schedules the PDSCH of cell #B (cross carrier scheduling) ); and receiving the third DCI according to the third set of candidate number and the third set of AL on the first cell (Takeda, [0063] a case in which the first DCI (DCI #1) transmitted in cell #A or the active DL BWP of cell #A schedules the PDSCH of cell #A or the active DL BWP of cell #A (self scheduling) and a case in which the second DCI (DCI 2) schedules the PDSCH of cell #B or the active DL BWP of cell #B (cross carrier scheduling) ), wherein the third DCI is configured for scheduling a PDSCH on the third cell, and the third set of candidate number and the third set of AL are corresponding to the search space with the first identity (Takeda, [0071] The UE controls reception processing of the DCI for the second cell, based on the search space associated with cell #B or the active DL BWP of cell #B and the information related to the control resource set configuration transmitted from the base station ).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified carrier aggregation scheduling disclosed by Seo and cross carrier scheduling disclosed by Takeda with a motivation to make this modification in order to increase high speed data rates and provide lower latency (Takeda, [0002]).	
Regarding claim 15, Seo does not explicitly disclose wherein the third set of candidate number of the third set of AL is configured in a search space configuration of the third cell.
Takeda from the same field of endeavor disclose wherein the third set of candidate number of the third set of AL is configured in a search space configuration of the third cell (Takeda, [0071] the UE attempts to receive the DCI for the second cell by performing as many times of monitoring as the number of PDCCH candidates corresponding to the search space regarding the search space that is mapped within the range of the control resource set configured for cell #B or the active DL BWP of cell #B in cell #A or the active DL BWP of cell A).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified carrier aggregation scheduling disclosed by Seo and cross carrier scheduling disclosed by Takeda with a motivation to make this modification in order to increase high speed data rates and provide lower latency (Takeda, [0002]).	
Regarding claim 16, Seo does not explicitly disclose wherein the third set of candidate number of the third set of AL is detem1ined according to the first set of candidate number of the first set of AL and a fifth set of candidate number of a fifth set of AL. 
Takeda from the same field of endeavor disclose wherein the third set of candidate number of the third set of AL is detem1ined according to the first set of candidate number of the first set of AL and a fifth set of candidate number of a fifth set of AL (Takeda, [0071] the UE attempts to receive the DCI for the second cell by performing as many times of monitoring as the number of PDCCH candidates corresponding to the search space regarding the search space that is mapped within the range of the control resource set configured for cell #B or the active DL BWP of cell #B in cell #A or the active DL BWP of cell A).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified carrier aggregation scheduling disclosed by Seo and cross carrier scheduling disclosed by Takeda with a motivation to make this modification in order to increase high speed data rates and provide lower latency (Takeda, [0002]).	
Regarding claim 17, Seo does not explicitly disclose wherein the fifth set of candidate number of the fifth set of AL is configured in a search space configuration of the third cell. 
Takeda from the same field of endeavor disclose wherein the fifth set of candidate number of the fifth set of AL is configured in a search space configuration of the third cell (Takeda, [0071] the UE attempts to receive the DCI for the second cell by performing as many times of monitoring as the number of PDCCH candidates corresponding to the search space regarding the search space that is mapped within the range of the control resource set configured for cell #B or the active DL BWP of cell #B in cell #A or the active DL BWP of cell A).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified carrier aggregation scheduling disclosed by Seo and cross carrier scheduling disclosed by Takeda with a motivation to make this modification in order to increase high speed data rates and provide lower latency (Takeda, [0002]).	
Regarding claim 18, Seo discloses wherein the first set of candidate number 
for receiving the first DCI is determined according to candidate numbers in a search space configuration of the second cell (Seo, Fig. 10 [0178] a 1st serving cell to a 3rd serving cell are assigned to a UE. The UE receives a joint coded PDCCH and a separate coded PDCCH in a subframe #N of the 1 serving cell and [0159] secondary cell may be scheduled through the joint coded PDCCH).
Regarding claim 19, Seo discloses wherein the first set of candidate number
for receiving the first DCI is determined according to candidate numbers in a search space configuration of the third cell (Seo, Fig. 10 [0178] a 1st serving cell to a 3rd serving cell are assigned to a UE. The UE receives a joint coded PDCCH and a separate coded PDCCH in a subframe #N of the 1 serving cell and [0159] secondary cell may be scheduled through the joint coded PDCCH).
Regarding claim 20, Seo discloses wherein the first set of candidate number
for receiving the first DCI is determined according to a shared candidate budget of the
second cell and the third cell (Seo, Fig. 10 [0178] a 1st serving cell to a 3rd serving cell are assigned to a UE. The UE receives a joint coded PDCCH and a separate coded PDCCH in a subframe #N of the 1 serving cell and [0159] secondary cell may be scheduled through the joint coded PDCCH).
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415 

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415